Exhibit 10.1

The ExOne Company

2013 EQUITY INCENTIVE PLAN

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company and Subsidiaries (including those that
exist now or in the future), by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 27.

2. SHARES SUBJECT TO THE PLAN.

2.1 Number of Shares Available. Subject to Sections 2.5 and 21 and any other
adjustments provided for herein, the total number of Shares reserved and
available for grant and issuance pursuant to this Plan as of the date of
adoption of the Plan by the Board, is 500,000 Shares.

2.2 Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance as
subsequent Awards under this Plan to the extent such Shares: (a) were subject to
issuance upon exercise of an Option or SAR granted under this Plan but which
ceased to be subject to the Option or SAR for any reason other than exercise of
the Option or SAR; (b) were subject to Awards granted under this Plan that were
forfeited or repurchased by the Company at the original issue price; (c) were
subject to Awards granted under this Plan that otherwise terminated without such
Shares being issued; or (d) were surrendered pursuant to an Exchange Program. To
the extent an Award under the Plan is paid out in cash rather than Shares, such
cash payment will not result in reducing the number of Shares available for
issuance under the Plan. Shares used or withheld to pay the exercise price of an
Award or to satisfy the tax withholding obligations related to an Award will
become available for future grant or sale under the Plan. For the avoidance of
doubt, Shares that otherwise become available for grant and issuance because of
the provisions of this Section 2.2 shall not include Shares subject to Awards
that initially became available because of the substitution clause in
Section 21.2 hereof.

2.3 Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4 Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1 of each of the ten
(10) calendar years during the term of the Plan, by the lesser of (i) three
percent (3%) of the number of Shares issued and outstanding on each December 31
immediately prior to the date of increase or (ii) such number of Shares
determined by the Board. Notwithstanding the forgoing, the total number of
shares authorized under this Plan will not exceed fifteen percent (15%) of the
number of Shares issued and outstanding in the aggregate as of the consummation
of the Company’s initial public offering, subject to any adjustment pursuant to
Section 2.5.

2.5 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall proportionately adjust
(a) the number of Shares reserved for issuance and future grant under the Plan
set forth in Section 2.1, (b) the Exercise Prices of and number of Shares
subject to outstanding Options and SARs, (c) the number of Shares subject to
other outstanding Awards, (d) the maximum number of Shares that may be issued to
an individual or to a new Employee in any one calendar year set forth in
Section 3 and (e) the number of Shares that are granted as Awards to
Non-Employee Directors as set forth in Section 12, subject to any required
action by the Board or the



--------------------------------------------------------------------------------

stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.

Any such adjustment or other actions taken by the Committee pursuant to this
Section 2.5 shall be performed in accordance with the applicable provisions of
the Code and regulations promulgated thereunder so as to not affect the status
of (i) any Award intended to qualify as performance-based compensation under
Section 162(m) of the Code, unless the Committee determines otherwise, (ii) any
Award intended to qualify as an ISO under Section 422 of the Code, unless the
Committee determines otherwise or (iii) any Award intended to comply with, or
qualify for an exception to, Section 409A of the Code.

3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors of the
Company or any Subsidiary of the Company; provided such Consultants, Directors
and Non-Employee Directors render bona fide services that are not in connection
with the offer and sale of securities in a capital-raising transaction. No
Participant will be eligible to receive more than 100,000 Shares in any calendar
year under this Plan pursuant to the grant of Awards except that new Employees
of the Company or of a Subsidiary of the Company (including new Employees who
are also officers and directors of the Company or any Subsidiary of the Company)
are eligible to receive up to a maximum of 500,000 Shares in the calendar year
in which they commence their employment.

4. ADMINISTRATION.

4.1 Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria), any vesting,
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any
Subsidiary of the Company;

(h) to modify or waive the terms and conditions of any Award that has been
granted;

(i) determine the vesting, exercisability and payment of Awards;



--------------------------------------------------------------------------------

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

(l) determine the terms and conditions of any, and to institute any, Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

(o) adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

(p) make all other determinations that it deems necessary or advisable for the
administration of this Plan; and

(q) delegate any of the foregoing as permitted by law to one or more executive
officers pursuant to a specific delegation, in which case references to
“Committee” in this Section 4.1 will refer to such delegate(s), except with
respect to Insiders.

4.2 Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant, in which case
references to “Committee” in this Section 4.2 will refer to such delegate(s).

No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute. In addition to all other
rights of indemnification and reimbursement to which a member of the Committee
and an officer of the Company may be entitled, the Company shall indemnify and
hold harmless each such member or officer who was or is a party or is threatened
to be made a party to any threatened, pending or completed proceeding or suit in
connection with the performance of duties under this Plan against expenses
(including reasonable attorneys’ fees), judgments, fines, liabilities, losses
and amounts paid in settlement actually and reasonably incurred by him or her in
connection with such proceeding or suit, except for his or her own willful
misconduct or as expressly provided otherwise by statute. Expenses (including
reasonable attorneys’ fees) incurred by such a member or officer in defending
any such proceeding or suit shall be paid by the Company in advance of the final
disposition of such proceeding or suit upon receipt of a written affirmation by
such member or officer of his or her good faith belief that he or she has met
the standard of conduct necessary for indemnification and a written undertaking
by or on behalf of such



--------------------------------------------------------------------------------

member or officer to repay such amount if it shall ultimately be determined that
he or she is not entitled to be indemnified by the Company as authorized in this
Section.

4.3 Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall consist of
at least two persons who are “outside directors” (as defined under
Section 162(m) of the Code) and at least two (or a majority if more than two
then serve on the Committee) such “outside directors” shall approve the grant of
such Award and timely determine (as applicable) the Performance Period and any
Performance Factors upon which vesting or settlement of any portion of such
Award is to be subject. When required by Section 162(m) of the Code, prior to
settlement of any such Award, at least two (or a majority if more than two then
serve on the Committee) such “outside directors” then serving on the Committee
shall determine and certify in writing the extent to which such Performance
Factors have been timely achieved and the extent to which the Shares subject to
such Award have thereby been earned. Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act). With respect to Participants whose compensation
is subject to Section 162(m) of the Code, and provided that such adjustments are
consistent with the regulations promulgated under Section 162(m) of the Code,
the Committee may adjust the performance goals to account for changes in law and
accounting and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships, including without limitation
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (iii) a change in accounting standards required by
generally accepted accounting principles.

4.4 Documentation. The Award Agreement for a given Award, the Plan and any other
documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

5. OPTIONS. The Committee may grant Options to Participants and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may vest and be exercised, and all other terms and conditions of the
Option, subject to the following:

5.1 Option Grant. Each Option Award granted under the Plan shall be evidenced by
an Award Agreement which will specify whether the Option is an ISO or an NQSO.
An Option Award may be, but need not be, made subject to the satisfaction of
Performance Factors during any Performance Period as are set out in advance in
the Participant’s individual Award Agreement. If the Option is being earned upon
the satisfaction of Performance Factors, then the Committee will: (x) determine
the nature, length and starting date of any Performance Period for each Option;
and (y) select from among the Performance Factors to be used to measure the
performance. Participants may participate simultaneously with respect to
multiple Options that are subject to different and possibly overlapping
Performance Periods and different Performance Factors and other criteria.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3 Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary of the



--------------------------------------------------------------------------------

Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

5.5 Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.5 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6 Termination. The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):

(a) If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than ninety
(90) days after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be the
exercise of an NQSO), but in any event no later than the expiration date of the
Options.

(b) If the Participant is Terminated because of the Participant’s death (or the
Participant dies within ninety (90) days after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized assignee, no later than
twelve (12) months after the Termination Date (or such shorter time period not
less than six (6) months or longer time period not exceeding five (5) years as
may be determined by the Committee), but in any event no later than the
expiration date of the Options.

(c) If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than six (6) months after the
Termination Date (with any exercise beyond (i) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(ii) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in



--------------------------------------------------------------------------------

Section 22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any
event no later than the expiration date of the Options.

(d) If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in no event later than the
expiration date of the Options. Unless otherwise provided in the Award
Agreement, Cause will have the meaning set forth in the Plan.

5.7 Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8 Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Subsidiary) exceeds one hundred
thousand dollars ($100,000), such Options will be treated as NQSOs. For purposes
of this Section 5.8, ISOs will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted. In the event that the
Code or the regulations promulgated thereunder are amended after the Effective
Date to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

5.10 Delegation. The Committee may, to the extent permitted by applicable law,
delegate to one or more executive officers pursuant to a specific delegation
authority to grant Options to Participants other than Insiders, subject to the
provisions of this Section 5 (substituting references to “the Committee” by “the
Committee’s delegate(s)” as the context requires.

5.11 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS.

6.1 Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject (including any vesting
schedule) and all other terms and conditions of the Restricted Stock Award,
subject to the Plan.

6.2 Restricted Stock Purchase Agreement. Each Restricted Stock Award granted
under the Plan shall be evidenced by an Award Agreement which will specify the
terms and conditions of all purchases under the Award. Except as may otherwise
be provided in an Award Agreement, a Participant accepts a Restricted Stock



--------------------------------------------------------------------------------

Award by signing and delivering to the Company an Award Agreement with full
payment of the Purchase Price, within thirty (30) days from the date the Award
Agreement was delivered to the Participant. If the Participant does not accept
such Award within thirty (30) days, then the offer of such Restricted Stock
Award will terminate, unless the Committee determines otherwise.

6.3 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, the Award Agreement and in
accordance with any procedures established by the Company.

6.4 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon satisfaction of Performance Factors during any
Performance Period as set out in advance in the Participant’s Award Agreement.
Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Participants may participate
simultaneously with respect to multiple Restricted Stock Awards that are subject
to different and possibly overlapping Performance Periods and different
Performance Factors and other criteria.

6.5 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

6.6 Delegation. The Committee may, to the extent permitted by applicable law,
delegate to one or more executive officers pursuant to a specific delegation
authority to grant Restricted Stock Awards to Participants other than Insiders,
subject to the provisions of this Section 6 (substituting references to “the
Committee” by “the Committee’s delegate(s)” as the context requires).

7. STOCK BONUS AWARDS.

7.1 Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares for services to be rendered or for past services already
rendered to the Company or any Subsidiary. Each Stock Bonus Award granted under
the Plan shall be evidenced by an Award Agreement. No payment from the
Participant will be required for Shares awarded pursuant to a Stock Bonus Award.

7.2 Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon (including any vesting schedule). These restrictions may be
based upon completion of a specified number of years of service with the Company
or upon satisfaction of Performance Factors during any Performance Period as set
out in advance in the Participant’s Stock Bonus Agreement. Prior to the grant of
any Stock Bonus Award the Committee shall: (a) determine the nature, length and
starting date of any Performance Period for the Stock Bonus Award; (b) select
from among the Performance Factors to be used; and (c) determine the number of
Shares that may be awarded to the Participant. Participants may participate
simultaneously with respect to multiple Stock Bonus Awards that are subject to
different and possibly overlapping Performance Periods and different Performance
Factors and other criteria.

7.3 Form of Payment to Participant. Stock Bonus Awards may be settled in cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.4 Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).



--------------------------------------------------------------------------------

7.5 Delegation. The Committee may, to the extent permitted by applicable law,
delegate to one or more executive officers pursuant to a specific delegation
authority to grant Stock Bonus Awards to Participants other than Insiders,
subject to the provisions of this Section 7 (substituting references to “the
Committee” by “the Committee’s delegate(s)” as the context requires).

8. STOCK APPRECIATION RIGHTS.

8.1 Awards of SARs. A Stock Appreciation Right (“SAR”) Award is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by
(b) the number of Shares with respect to which the SAR Award is being settled
(subject to any maximum number of Shares that may be issuable as specified in an
Award Agreement). Each SAR Award granted under the Plan shall be evidenced by an
Award Agreement.

8.2 Terms of SARs. The Committee will determine the terms of each SAR Award
including, without limitation: (a) the number of Shares subject to the SAR
Award; (b) the Exercise Price and the time or times during which the SARs may be
settled (including the vesting schedule); (c) the consideration to be
distributed on settlement of the SAR Award; and (d) the effect of the
Participant’s Termination on each SAR Award. The Exercise Price of the SARs will
be determined by the Committee when the SARs are granted, and may not be less
than Fair Market Value. A SAR Award may be, but need not be, made subject to the
satisfaction of Performance Factors during any Performance Period as are set out
in advance in the Participant’s individual Award Agreement. If the SARs are
being earned upon the satisfaction of Performance Factors, then the Committee
will: (x) determine the nature, length and starting date of any Performance
Period for the SAR Award; and (y) select from among the Performance Factors to
be used. Participants may participate simultaneously with respect to multiple
SAR Awards that are subject to different and possibly overlapping Performance
Periods and different Performance Factors and other criteria.

8.3 Exercise Period and Expiration Date. SARs will be exercisable within the
time period or upon the occurrence of events determined by the Committee and set
forth in the Award Agreement governing such SARs. The SAR Award Agreement shall
set forth the expiration date; provided that no SAR will be exercisable after
the expiration of ten (10) years from the date the SAR is granted. The Committee
may also provide for SARs to become exercisable all at one time or from time to
time, periodically or otherwise (including, without limitation, following any
Performance Period upon the attainment of the applicable Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR Award as
the Committee determines.

8.4 Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (ii) the number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
from the Company for the SAR exercise may be in cash, in Shares of equivalent
value, or in some combination thereof. The portion of a SAR being settled may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

8.5 Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee). Notwithstanding the
foregoing, the termination provisions set forth in Section 5.6 will also apply
to SARs.

8.6 Delegation. The Committee may, to the extent permitted by applicable law,
delegate to one or more executive officers pursuant to a specific delegation
authority to grant SARs to Participants other than Insiders, subject to the
provisions of this Section 8 (substituting references to “the Committee” by “the
Committee’s delegate(s)” as the context requires.



--------------------------------------------------------------------------------

9. RESTRICTED STOCK UNITS.

9.1 Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) Award is
an award to a Participant covering a number of Shares that may be settled in
cash, or by issuance of those Shares (which may consist of Restricted Stock).
Each RSU Award granted under the Plan shall be evidenced by an Award Agreement.

9.2 Terms of RSUs. The Committee will determine the terms of an RSU Award
including, without limitation: (a) the number of Shares subject to the RSU
Award; (b) the time or times during which the RSUs may be settled (including the
vesting schedule); (c) the consideration to be distributed on settlement; and
(d) the effect of the Participant’s Termination on the RSU Award. A RSU Award
may be, but need not be, made subject to the satisfaction of Performance Factors
during any Performance Period as are set out in advance in the Participant’s
individual Award Agreement. If the RSU Award is being earned upon satisfaction
of Performance Factors, then the Committee will: (x) determine the nature,
length and starting date of any Performance Period for the RSU Award; (y) select
from among the Performance Factors to be used to measure the performance; and
(z) determine the number of Shares deemed subject to the RSU Award. Participants
may participate simultaneously with respect to multiple RSU Awards that are
subject to different and possibly overlapping Performance Periods and different
Performance Factors and other criteria.

9.3 Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU Award to a date or dates after the RSUs
are earned provided that the terms of any such deferral satisfy the requirements
of Section 409A of the Code.

9.4 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

9.5 Delegation. The Committee may, to the extent permitted by applicable law,
delegate to one or more executive officers pursuant to a specific delegation
authority to grant RSUs to Participants other than Insiders, subject to the
provisions of this Section 9 (substituting references to “the Committee” by “the
Committee’s delegate(s)” as the context requires).

10. PERFORMANCE AWARDS.

10.1 Performance Awards. A Performance Award is an award to a Participant of a
cash bonus or a Performance Share bonus. Each Performance Award granted under
the Plan shall be evidenced by an Award Agreement.

10.2 Terms of Performance Awards. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of cash bonus or the number of Shares deemed
subject to the Performance Share Award; (c) the Performance Factors and
Performance Period that shall determine the time and extent to which each
Performance Award shall be settled; (d) the consideration to be distributed on
settlement; and (e) the effect of the Participant’s Termination on each
Performance Award. In establishing Performance Factors and the Performance
Period the Committee will: (x) determine the nature, length and starting date of
any Performance Period; and (y) select from among the Performance Factors to be
used. Prior to settlement the Committee shall determine the extent to which
Performance Awards have been earned. Participants may participate simultaneously
with respect to multiple Performance Awards that are subject to different and
possibly overlapping Performance Periods and different Performance Factors and
other criteria. No Participant will be eligible to receive more than $10,000,000
in Performance Awards in any calendar year under this Plan.



--------------------------------------------------------------------------------

10.3 Value, Earning and Timing of Performance Shares. Any Performance Share
Award will have an initial value equal to the Fair Market Value of a Share on
the date of grant. After the applicable Performance Period has ended, the holder
of a Performance Share Award will be entitled to receive a payout of the number
of Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may settle the earned Performance Shares in the form of cash,
in Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof. Earned Performance Shares may also be settled in
Restricted Stock.

10.4 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

10.5 Delegation. The Committee may, to the extent permitted by applicable law,
delegate to one or more executive officers pursuant to a specific delegation
authority to grant Performance Awards to Participants other than Insiders,
subject to the provisions of this Section 10 (substituting references to “the
Committee” by “the Committee’s delegate(s)” as the context requires).

11. PAYMENT FOR SHARE PURCHASES.

Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender or shares subject to the Award equal
to the aggregate exercise price of the Shares as to which said Award will be
exercised or settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Subsidiary of the Company;

(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

12. GRANTS TO NON-EMPLOYEE DIRECTORS.

12.1 Types of Awards. Non-Employee Directors are eligible to receive any type of
Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to any policy adopted by the Board, or made
from time to time as determined in the discretion of the Board.

12.2 Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this
Section 12.

12.3 Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares underlying
such Award at the time that such Option or SAR is granted.



--------------------------------------------------------------------------------

12.4 Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.4 shall be filed with the Company on the form
prescribed by the Company.

13. WITHHOLDING TAXES.

13.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company, or to the Subsidiary employing the Participant, an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax requirements or any other tax liability legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
requirements or any other tax liability legally due from the Participant.

13.2 Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time and to limitations of local
law, may require or permit a Participant to satisfy such tax withholding
obligation or any other tax liability legally due from the Participant, in whole
or in part, by (without limitation) (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld, or
(iii) delivering to the Company already-owned Shares having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.

14. TRANSFERABILITY.

14.1 Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to a Permitted Transferee, such
Award will contain such additional terms and conditions as the Committee or its
delegate(s) deems appropriate. All Awards shall be exercisable: (i) during the
Participant’s lifetime only by (A) the Participant, or (B) the Participant’s
guardian or legal representative; (ii) after the Participant’s death, by the
legal representative of the Participant’s heirs or legatees; and (iii) in the
case of all awards except ISOs, by a Permitted Transferee (for awards made
transferrable by the Committee or its delegate(s)), or to such person’s guardian
or legal representative.

14.2 Award Transfer Program. Notwithstanding any contrary provision of the Plan,
the Committee shall have all discretion and authority to determine and implement
the terms and conditions of any Award Transfer Program instituted pursuant to
this Section 14.2 and shall have the authority to amend the terms of any Award
participating, or otherwise eligible to participate in, the Award Transfer
Program, including (but not limited to) the authority to (i) amend (including to
extend) the expiration date, post-termination exercise period and/or forfeiture
conditions of any such Award, (ii) amend or remove any provisions of the Award
relating to the Award holder’s continued service to the Company, (iii) amend the
permissible payment methods with respect to the exercise or purchase of any such
Award, (iv) amend the adjustments to be implemented in the event of changes in
the capitalization and other similar events with respect to such Award, and
(v) make such other changes to the terms of such Award as the Committee deems
necessary or appropriate in its sole discretion.

15. PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any of the rights of
a stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and



--------------------------------------------------------------------------------

receive all dividends or other distributions made or paid with respect to such
Shares; provided, that if such Shares are Restricted Stock, then any new,
additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock; provided, further,
that the Participant will have no right to retain such stock dividends or stock
distributions with respect to Shares that are repurchased by the Company.

16. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval
the Committee may (i) reprice Options or SARS (and where such repricing is
a reduction in the Exercise Price of outstanding Options or SARS, the consent of
the affected Participants is not required provided written notice is provided to
them, notwithstanding any adverse tax consequences to them arising from the
repricing), and (ii) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal or
foreign law or ruling of any governmental body that the Company determines to be
necessary or advisable.

20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Subsidiary of the Company or limit in any way the right of the
Company or any Subsidiary of the Company to terminate Participant’s employment
or other relationship at any time.



--------------------------------------------------------------------------------

21. CORPORATE TRANSACTIONS.

21.1 Participant Awards. (a) In the event that the Company is party to any
merger or consolidation contemplated in subsection (iii) of the definition of
“Corporate Transactions,” all Shares paid out under the Plan and all Awards
subject to the Plan at such time will be subject to the agreement of merger or
consolidation. Such agreement need not treat all Awards in an identical manner,
but shall provide for one or more of the following treatments with respect to
each Award:

(1) The continuation of the Award by the Company (if the Company is the
surviving corporation).

(2) The assumption of the Award by the surviving corporation or its Parent and,
with respect to an Award that is subject to Section 409A of the Code, in a
manner that complies with Section 424(a) of the Code (whether or not the Award
is an ISO).

(3) The substitution by the surviving corporation or its Parent of a new Award,
and with respect to an Award that is subject to Section 409A of the Code, in a
manner that complies with Section 424(a) of the Code (whether or not the Award
is an ISO).

(4) Full exercisability of an Option, full vesting of the Shares subject to an
Option and/or full vesting of all other Awards, followed by the cancellation of
the Option or Award. The full exercisability of an Option, full vesting of the
Shares subject to the Option and/or full vesting of all other Awards may be
contingent on the closing of such merger or consolidation. The Participant will
be able to exercise an Option during a period of not less than five (5) full
business days preceding the effective date of such merger or consolidation,
unless (A) a shorter period is required to permit a timely closing of such
merger or consolidation and (B) such shorter period still offers the Participant
a reasonable opportunity to exercise an Option. Any exercise of an Option during
such period may be contingent on the closing of such merger or consolidation.

(5) A payment to the Participant equal to the excess of (A) the Fair Market
Value of the Shares subject to the Award as of the effective date of such merger
or consolidation over (B) the Exercise Price or Purchase Price of Shares, as the
case may be, subject to the Award in connection with the cancellation of the
Award. Such payment will be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its Parent with a Fair Market Value
equal to the required amount. The successor corporation may provide
substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
Subject to Section 409A of the Code, such payment may be made in installments
and may be deferred until the date or dates when the Award would have become
exercisable or such Shares would have vested. The amount of such payment
initially will be calculated without regard to whether or not the Award is then
exercisable or such Shares are then vested. However, such payment may be subject
to vesting based on the Participant’s continuing service as an Employee,
Consultant or Director. In addition, any escrow, holdback, earn out or similar
provisions in the agreement of merger or consolidation may apply to such payment
to the same extent and in the same manner as such provisions apply to the
holders of Shares. If the Exercise Price of the Shares subject to an option
exceeds the Fair Market Value of such Shares, then the Option may be cancelled
without making a payment to the Participant. For purposes of this subsection,
the Fair Market Value of any security will be determined without regard to any
vest conditions that may apply to such security.

(b) Notwithstanding any provision to the contrary herein, in the event of a
Corporate Transaction other than as defined in subsection (iii) of the
definition of “Corporate Transaction,” the vesting of all Awards granted to
Participants will accelerate and such Awards will become exercisable (as
applicable) in full prior to the consummation of such event at such times and on
such conditions as the Committee determines.

(c) Any adjustment or other actions taken by the Committee pursuant to this
Section 21.1 shall be performed in accordance with the applicable provisions of
the Code and regulations promulgated thereunder so



--------------------------------------------------------------------------------

as to not affect the status of (i) any Award intended to qualify as
performance-based compensation under Section 162(m) of the Code, unless the
Committee determines otherwise, (ii) any Award intended to qualify as an ISO
under Section 422 of the Code, unless the Committee determines otherwise, or
(iii) any Award intended to comply with, or qualify for an exception to,
Section 409A of the Code.

21.2 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards will not reduce the number of Shares
authorized for grant from the Plan or authorized for grant to a Participant in
any calendar year.

21.3 Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors will accelerate and such Awards will
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months after the date this Plan is adopted by the Board.

23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to its conflict of laws
provisions.

24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this
Plan; provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.



--------------------------------------------------------------------------------

27. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or Performance
Award.

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee from time to time approves,
and will comply with and be subject to the terms and conditions of this Plan.

“Award Transfer Program” means any program instituted by the Committee which
would permit Participants the opportunity to transfer any outstanding Awards to
a financial institution or other person or entity approved by the Committee.

“Board” means the Board of Directors of the Company.

“Cause” means (i) Participant’s willful failure substantially to perform his or
her duties and responsibilities to the Company or deliberate violation of a
Company policy; (ii) Participant’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (iii) unauthorized use or
disclosure by Participant of any proprietary information or trade secrets of the
Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or
(iv) Participant’s willful breach of any of his or her obligations under any
written agreement or covenant with the Company. The determination as to whether
a Participant is being terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 20 above, and the term “Company” will be interpreted to include any
Subsidiary, as appropriate.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Committee” means, except as concerns an Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the
Compensation Committee of the Board or those persons to whom administration of
the Plan, or part of the Plan, has been delegated as permitted by law. With
regard to an award which is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, “Committee” means a committee
appointed by the Compensation Committee consisting solely of two or more
“outside directors” (as defined under Section 162(m) of the Code).

“Common Stock” means the Common Stock of the Company.

“Company” means The ExOne Company., or any successor corporation.

“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Subsidiary to render services to such entity.

“Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the total voting power represented by the
Company’s then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) the consummation of a merger or consolidation of the Company with
any other corporation, other than a



--------------------------------------------------------------------------------

merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its Parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its Parent outstanding immediately after such merger or consolidation
(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).
or (v) individuals who, as of the Effective Date, constitute the Incumbent Board
cease for any reason to constitute at least a majority of the Board, provided
that any individual becoming a director subsequent to the Effective Date whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act).

“Covered Employee” means as defined under Section 162(m) of the Code.

“Director” means a member of the Board.

“Disability” means in the case of incentive stock options, total and permanent
disability as defined in Section 22(e)(3) of the Code and in the case of other
Awards, that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

“Effective Date” means the day immediately prior to the date of the underwritten
initial public offering of the Company’s Common Stock pursuant to a registration
statement that is declared effective by the SEC.

“Employee” means any person, including Officers and Directors, employed by the
Company or any Subsidiary of the Company. Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).

“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal or such other source as the Committee deems reliable;



--------------------------------------------------------------------------------

(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

“Incumbent Board” means individuals who, as of the Effective Date, constitute
the Board.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Non-Employee Director” means a Director who is not an Employee of the Company
or any Subsidiary.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” has the same meaning as “parent corporation” in Sections 424(e) and
424(f) of the Code.

“Participant” means a person who holds an Award under this Plan.

“Performance Award” means an Award which shall be settled in cash or stock, or a
combination thereof, subject to the satisfaction of certain Performance Factors,
granted pursuant to Section 10 or Section 12 of the Plan.

“Performance Factors” means any of the factors selected by the Committee (or,
with respect to Performance Awards to Participants who are not Insiders, the
Committee’s delegate(s), as applicable) and specified in an Award Agreement,
from among the following objective measures, either individually, alternatively
or in any combination, applied to the Company as a whole or any business unit or
Subsidiary, either individually, alternatively, or in any combination, on a GAAP
or non-GAAP basis, and measured, to the extent applicable on an absolute basis
or relative to a pre-established target, to determine whether the performance
goals established by the Committee with respect to applicable Awards have been
satisfied:

 

  •  

(a) Profit Before Tax;

 

  •  

(b) Billings;

 

  •  

(c) Revenue;

 

  •  

(d) Net revenue;

 

  •  

(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

 

  •  

(f) Operating income;

 

  •  

(g) Operating margin;

 

  •  

(h) Operating profit;

 

  •  

(i) Controllable operating profit, or net operating profit;

 

  •  

(j) Net Profit;

 

  •  

(k) Gross margin;

 

  •  

(l) Operating expenses or operating expenses as a percentage of revenue;

 

  •  

(m) Net income;



--------------------------------------------------------------------------------

  •  

(n) Earnings per share;

 

  •  

(o) Total stockholder return;

 

  •  

(p) Market share;

 

  •  

(q) Return on assets or net assets;

 

  •  

(r) The Company’s stock price;

 

  •  

(s) Growth in stockholder value relative to a pre-determined index;

 

  •  

(t) Return on equity;

 

  •  

(u) Return on invested capital;

 

  •  

(v) Cash Flow (including free cash flow or operating cash flows)

 

  •  

(w) Cash conversion cycle;

 

  •  

(x) Economic value added;

 

  •  

(y) Individual confidential business objectives;

 

  •  

(z) Contract awards or backlog;

 

  •  

(aa) Overhead or other expense reduction;

 

  •  

(bb) Credit rating;

 

  •  

(cc) Strategic plan development and implementation;

 

  •  

(dd) Succession plan development and implementation;

 

  •  

(ee) Improvement in workforce diversity;

 

  •  

(ff) Customer indicators;

 

  •  

(gg) New product invention or innovation;

 

  •  

(hh) Attainment of research and development milestones;

 

  •  

(ii) Improvements in productivity;

 

  •  

(jj) Bookings; and

 

  •  

(kk) Attainment of objective operating goals and employee metrics.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

“Performance Period” means the period of service determined by the Committee,
during which years of service or performance is to be measured for the Award.

“Performance Share” means performance shares granted in connection with a
Performance Award.

“Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.



--------------------------------------------------------------------------------

“Plan” means this The ExOne Company 2013 Equity Incentive Plan.

“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.

“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.

“Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock and the common stock of any
successor security.

“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.

“Stock Bonus Award” means an Award granted pursuant to Section 7 or Section 12
of the Plan.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Subsidiary of the Company. An employee will not be deemed to
have ceased to provide services in the case of (i) sick leave, (ii) military
leave, or (iii) any other leave of absence approved by the Committee; provided,
that such leave is for a period of not more than 90 days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute or unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated to employees in writing. In the case of any
employee on an approved leave of absence, the Committee may make such provisions
respecting suspension of vesting of the Award while on leave from the employ of
the Company or a Subsidiary of the Company as it may deem appropriate, except
that in no event may an Award be exercised after the expiration of the term set
forth in the applicable Award Agreement. In the event of military leave, if
required by applicable laws, vesting shall continue for the longest period that
vesting continues under any other statutory or Company approved leave of absence
and, upon a Participant’s returning from military leave (under conditions that
would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Awards to the same extent as would have applied
had the Participant continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave. An employee shall have terminated employment as of the date he or
she ceases to be employed (regardless of whether the termination is in breach of
local laws or is later found to be invalid) and employment shall not be extended
by any notice period or garden leave mandated by local law. The Committee will
have sole discretion to determine whether a Participant has ceased to provide
services for purposes of the Plan and the effective date on which the
Participant ceased to provide services (the “Termination Date”).

“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).